 1   CLAUDIA M. QUINTANA
     City Attorney, SBN 178613
 2
     BY: TIMOTHY R. SMYTH
 3   Assistant City Attorney, SBN 258661
     CITY OF VALLEJO, City Hall
 4   555 Santa Clara Street, P.O. Box 3068
 5
     Vallejo, CA 94590
     Tel: (707) 648-4545
 6   Fax: (707) 648-4687
     Email: timothy.smyth@cityofvallejo.net
 7   Attorneys for Defendants, CITY OF VALLEJO,
 8   VALLEJO POLIC EDEPARTMENT

 9   WENDY H. CHAU ESQ., SBN 278801
     LAW OFFICES OF WENDY H. CHAU
10
     580 California Street, Suite 1200
11   San Francisco, CA 94101
     Telephone: (415) 539-6116
12   Facsimile: (888) 958-1953
     Email: info@attorneychau.com
13
     Attorney for Plaintiff
14
                                  UNITED STATES DISTRICT COURT
15
                  EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION
16

17   JOSEPH LAKE,                                         Case No: 2:19-cv-01439-KJM-KJN

18          Plaintiff,
19                                                        STIPULATION FOR PROTECTIVE
            vs.                                           ORDER AND ORDER
20
     CITY OF VALLEJO, et al.
21

22
                    Defendants.

23

24          IT IS HEREBY STIPULATED BY ALL PARTIES to this action by and through their

25   attorneys of record, that in order to protect the confidentiality of the records described below,

26   any of said records disclosed are subject to a protective order and designated as “Confidential

27   Material” as follows:

28   Case No. 2:19-cv-01439-KJM-KJN                           STIPULATION FOR PROTECTIVE ORDER
                                                              AND ORDER
                                                    -1-
 1          1.      “Confidential material” which qualifies for protection under this agreement and
 2                  under Federal Rule of Civil Procedure 26(c) and for which public disclosure is
 3                  likely to result in particularized harm and violate privacy interests recognized by
 4                  law, includes, but is not limited to, the following information (regardless of how it
 5                  is generated, stored or maintained) or tangible things:
 6                         a.         Personnel file records of any peace officer;
 7                         b.         Medical records.
 8                         c.         Social security numbers and similar sensitive identifying
 9                                    information (unless redacted by order or by agreement of all
10                                    parties).
11                         d.         Any relevant citizen complaints and internal affairs investigations,
12                                    including allegations of excessive force or alleged dishonesty
13                                    against any to-be-named City Officers within the last five years.
14                         e.         Police records which would potentially disclose confidential
15                                    informant information, or in any way compromise an ongoing
16                                    criminal investigation.
17          2.      Confidential material may not be disclosed except as set forth in paragraphs 3- 5.
18          3.      Confidential Material may be disclosed only to the following persons:
19                         a.         Counsel for any party to this action.
20                         b.         Paralegal, stenographic, clerical and secretarial personnel regularly
21                                    employed by counsel referred to in 3(a);
22                         c.         Court personnel including stenographic reporters engaged in such
23                                    proceedings as are necessarily incidental to preparation for the trial
24                                    of this action;
25                         d.         Any outside expert or consultant retained in connection with this
26                                    action, and not otherwise employed by either party;
27

28   Case No. 2:19-cv-01439-KJM-KJN                               STIPULATION FOR PROTECTIVE ORDER
                                                                  AND ORDER
                                                         -2-
 1                          e.        Any “in house” expert designated by defendants to testify at trial in
 2                                    this matter;
 3                          f.        Witnesses, other than the plaintiffs herein, who may have the
 4                                    documents disclosed to them during deposition proceedings; the
 5                                    witnesses may not leave the depositions with copies of the
 6                                    documents, and shall be bound by the provisions of paragraph 5;
 7                          g.        Any Neutral Evaluator or other designated ADR provider;
 8                          h.        Parties to this action; and
 9                          i.        The jury, should this matter go to trial.
10          4.      Each person to whom disclosure is made, with the exception of counsel who are
11   presumed to know of the contents of this protective order, shall, prior to disclosure: (1) be
12   provided with a copy of this order by the person furnishing him/her such material, and (2) agree
13   on the record or in writing that she/he has read the protective order and that she/he understand
14   the provisions of the protective order. Such person must also consent to be subject to the
15   jurisdiction of the United States District Court, Eastern District of California, with respect to any
16   proceeding relating to the enforcement of this order. Defendant City of Vallejo and the named
17   defendant herein shall be entitled to retain possession of the original writings described above.
18   Nothing in this paragraph 4 is intended to prevent officials or employees of the City of Vallejo or
19   other authorized government officials or any other persons from having access to the documents
20   if they would have had access in the normal course of their job duties or rights as a citizen.
21   Further, nothing in this order prevents a witness from disclosing events or activities personal to
22   them, i.e., a witness can disclose to others previous information given to the City of Vallejo with
23   respect to what she/he saw, heard, or otherwise sensed.
24          5.      At the conclusion of the trial and of any appeal or upon other termination of this
25   litigation, all Confidential Material received under the provision of this order (including any
26   copies made) shall be delivered back to the City of Vallejo. Provisions of this order insofar as
27

28   Case No. 2:19-cv-01439-KJM-KJN                                 STIPULATION FOR PROTECTIVE ORDER
                                                                    AND ORDER
                                                        -3-
 1   they restrict disclosure and use of the material shall be in effect until all Confidential Material
 2   (including all copies thereof) are returned to defendants.
 3          6.      Should a party intend to file Confidential Material with the court, as an exhibit to
 4   a pleading or otherwise, that party must first notify all other parties (through their attorneys), in
 5   writing and filed with the court, no less than fourteen days before the intended filing date, giving
 6   any such party reasonable notice and an opportunity to apply to the court for an order to file the
 7   material under seal. No document shall be filed under seal unless a party secures a court order
 8   allowing the filing of a document under seal in accordance with the provisions of E.D. Local
 9   Rule 141.
10          7.      Nothing in this order shall preclude a party from showing or disclosing any
11   documents, e.g., deposition transcript, pleading or brief, which otherwise contain Confidential
12   Material as defined in paragraph 1, as long as such document has been redacted so as to prevent
13   disclosure of such Confidential Material.
14          8.      The foregoing is without prejudice to the right of any party (a) to apply to the
15   Court for a further protective order relating to any Confidential Material or relating to discovery
16   in this litigation; (b) to apply to the Court for an order removing the Confidential Material
17   designation from any document; and (c) to apply to the Court for an order compelling production
18   of documents or modification of this order or for any order permitting disclosure of Confidential
19   Materials beyond the terms of this order.
20          9.      Upon receipt of this Protective Order and disclosure of the Confidential Material,
21   it will be presumed that plaintiffs know the contents of this Protective Order, understand the
22   provisions of this Protective Order and consent to be subject to the jurisdiction of the United
23   States District Court, Eastern District, with respect to any proceeding relating to the enforcement
24   of this Protective Order.
25          10.     Confidential Material disclosed may be used in the litigation of this action only,
26   and not for any other purpose.
27

28   Case No. 2:19-cv-01439-KJM-KJN                               STIPULATION FOR PROTECTIVE ORDER
                                                                  AND ORDER
                                                     -4-
 1          11.      Violation of the terms of this Protective Order MAY SUBJECT a party to any and
 2   all permissible SANCTIONS, including dismissal.
 3

 4   DATED: January 9, 2020                           Respectfully Submitted,
 5

 6                                                     /s/ Timothy R. Smyth
                                                      TIMOTHY R. SMYTH
 7                                                    Assistant City Attorney
 8
                                                      Attorney for Defendants,
                                                      CITY OF VALLEJO, et al.
 9

10   DATED: January 9, 2020
                                                       /s/ Wendy H. Chau
11                                                    WENDY H, CHAU
12                                                    Attorney for Plaintiffs

13

14
                                                   ORDER
15
            The Court has reviewed the parties’ stipulated protective order, which comports with the
16
     relevant authorities and the Court’s applicable local rule. See L.R. 141.1(c);1 see also Phillips ex
17

18
            1   The Court’s Local Rules instruct the parties, when requesting a protective order, to
19
     include in their submission:
20
            (1) A description of the types of information eligible for protection under the
21
                order, with the description provided in general terms sufficient to reveal the
22              nature of the information (e.g., customer list, formula for soda, diary of a
                troubled child);
23          (2) A showing of particularized need for protection as to each category of
24
                information proposed to be covered by the order; and
            (3) A showing as to why the need for protection should be addressed by a court
25              order, as opposed to a private agreement between or among the parties.
26   Local Rule 141.1(c).
27

28   Case No. 2:19-cv-01439-KJM-KJN                             STIPULATION FOR PROTECTIVE ORDER
                                                                AND ORDER
                                                      -5-
 1   rel. Estates of Byrd v. Gen. Motors Corp., 307 F.3d 1206, 1210 (9th Cir. 2002) (“Generally, the
 2   public can gain access to litigation documents and information produced during discovery unless
 3
     the party opposing disclosure shows ‘good cause’ why a protective order is necessary.”)
 4
     Therefore, the Court GRANTS the request subject to the following clarification.
 5
                 The parties’ intent as to the duration of this protective order is unclear. (See, e.g., ¶ 9 of
 6
     the stipulation, supra.) This Court’s Local Rules indicate that once this action is closed, “unless
 7
     otherwise ordered, the Court will not retain jurisdiction over enforcement of the terms of any
 8
     protective order filed in that action.” L.R. 141.1(f). Courts in the district generally do not agree
 9
     to retain jurisdiction after closure of the case, and the Court will not do so here. See, e.g., MD
10
     Helicopters, Inc. v. Aerometals, Inc., 2017 WL 495778 (E.D. Cal., February 03, 2017). Based
11
     on this rationale, the Court will not retain jurisdiction over this protective order once the action is
12
     closed.
13

14
     IT IS SO ORDERED.

15   Dated: January 21, 2020

16

17

18
     lake.1439
19

20

21

22

23

24

25

26

27

28   Case No. 2:19-cv-01439-KJM-KJN                                   STIPULATION FOR PROTECTIVE ORDER
                                                                      AND ORDER
                                                           -6-
